Citation Nr: 1756130	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a cervical spine disability with degenerative disc disease and radiculopathy to the right upper extremity.   

2.  Entitlement to a disability rating in excess of 20 percent residuals of a right shoulder strain with trapezius muscle spasm.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	David Russotto, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In November 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

The issues of entitlement to disability ratings in excess of 20 percent for cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this decision, the Board is granting the only claim being decided today. Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a).

In this case, the Veteran has a twelfth grade education, and has had no additional education and training.  He reportedly worked as a route sales person from 2001 to 2009.

Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated as 60 percent disabling; for residuals right shoulder strain with trapezius muscle spasm, rated as 20 percent disabling; for degenerative disc disease of the cervical spine and radiculopathy to the right upper extremity, rated as 20 percent disabling; for residuals of right knee patellofemoral syndrome, rated as 10 percent disabling, residuals of left ankle strain, rated as 10 percent disabling, residuals of right ankle sprain, rated as 10 percent disabling, residuals of hypertension, rated as 10 percent disabling and erectile dysfunction, rated as 0 percent disabling.  The combined disability rating is 90 percent.  Hence, the Veteran's service-connected disabilities meet the threshold percentage requirements for consideration of a schedular TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In a June 2010 Statement in Support of Claim the Veteran wrote that his back, shoulder and neck pain only allowed him to stand or sit for 10 to 15 minutes before he would have to change positions.  He requires help from his spouse for dressing and tying his shoes.  The Veteran also wrote that chores around the house have become very difficult due to his inability to bend.  

A June 2010 Residual Functioning Questionnaire the examining physician indicated that the symptoms associated with the Veteran's degenerative joint disease of the spine and knees would often interfere with his attention and concentration required to perform simple work related tasks.  It was found that the Veteran could only sit for 20 minutes and stand for 15 minutes at a time.  He would also need to take unscheduled breaks every two hours for approximately 20 minutes.  The Veteran would only be able to occasionally carry less than 10 pounds and he would likely be absent from work as a result of his impairments or treatments once or twice a month.  

In an October 2010 VA examination, the examiner determined that the Veteran's degenerative disc disease of the lumbar spine would have significant effects on his usual occupation.  It would result in increased absenteeism with effects on daily activities due to pain.  However, the examiner concluded that the Veteran would be capable of performing a sedentary job.  

In December 2016 the Veteran underwent a vocational assessment.  Following an interview with the Veteran and a review of his medical history, the assessor determined that even on good days the Veteran is limited to his house and medical appointments due to his inability to ambulate, sit or walk for any period of time.  The Veteran averages three to four hours of sleep per night and will take two naps per day.  

It was determined that the Veteran was unable to stand for longer than 5 to 10 minutes or sit for longer than 15 minutes.  In her vocational opinion, the assessor concluded that the medical records support that the Veteran has severe impairment in occupational functioning due to his service-connected disabilities.  She found that the Veteran would be unable to perform even sedentary work due to his inability to sit for prolonged periods of time and he is unable to secure and maintain substantial gainful activity, including sedentary employment due to his service-connected disabilities.  

Based on the foregoing, the Board finds that because the Veteran is unable to perform physical labor due to his service-connected knee, neck, spine and shoulder disabilities given his functional limitations, constant pain, and inability to sit or stand for more than a few minutes at a time.  As such, the Veteran is not substantially and gainfully employable due to his service-connected disabilities.  Considering his background and education, his skills and his work history, the Board finds that medical evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities combine to preclude him from performing both physical and sedentary work.  Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107 (b), the Board finds that the evidence of record provides an adequate basis on which to grant entitlement to TDIU.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claims for his cervical spine and right shoulder disabilities.

Importantly, the Veteran was most recently afforded VA examination of the spine or right shoulder since in March 2011.  As recently as the December 2016 Board hearing, the Veteran and his representative have contended that the symptoms associated with his cervical spine right shoulder disabilities have worsened since the March 2011 examination and that the findings of that examination do not adequately portray his current level of disability.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's cervical spine and right shoulder disabilities. 

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected cervical spine disability. 

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's cervical spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should also address any neurological manifestations of his cervical spine disability. 

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional and occupational impact of the Veteran's low back disability. 

The supporting rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified. 

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  Range of motion testing should also be conducted regarding his paired, non-damaged left shoulder.  If any of these findings are not possible, please provide an explanation.

4.  The AOJ should undertake any other development it determines to be warranted. 

5.  Then, the AOJ should readjudicate the Veteran's claim on appeal. If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


